Case 3:18-cv-01352-MAB Document 63 Filed 09/09/20 Page 1 of 2 Page ID #231




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DARREN WILSON,                             )
                                            )
                       Plaintiff,           )
                                            )
 vs.                                        )   Case No. 3:18-CV-01352-MAB
                                            )
 ILLINOIS DEPARTMENT OF                     )
 CORRECTIONS, JEFFERY M.                    )
 DENNISON, LU WALKER, KAREN S.              )
 SMOOT, REGINALD NANCE, MARK                )
 BUNDREN, SGT. NASH, AND                    )
 CHARLES JOHNSON,                           )
                                            )
                                            )
                       Defendants.          )


                          JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

          IT IS ORDERED AND ADJUDGED that pursuant to the Order dated August 24,

2018 (Doc. 12), Defendant Sgt. Nash was DISMISSED without prejudice from this

action.

          IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the 120-Day

Order entered on March 10, 2020, all remaining claims have been settled or otherwise

resolved and the remaining Defendants Illinois Department of Corrections, Jeffery M.

Dennison, Lu Walker, Karen S. Smoot, Reginald Nance, Mark Bundren, and Charles

Johnson are DISMISSED with prejudice from this action, each party to bear their own

costs, unless otherwise provided in the settlement documents (Doc. 57).

          DATED: September 9, 2020



                                      Page 1 of 2
Case 3:18-cv-01352-MAB Document 63 Filed 09/09/20 Page 2 of 2 Page ID #232




                                  MARGARET M. ROBERTIE,
                                  Clerk of Court

                                  BY: /s/ Jennifer Jones
                                     Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
